SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES: CLASSES A, B, C AND S DWS Strategic High Yield Tax–Free Fund The following replaces the disclosure in the “Portfolio management” section of the fund’s prospectuses: The following people handle the day–to–day management of the fund: Philip G. Condon Managing Director of Deutsche Asset Management and Lead Portfolio Manager of the fund. m Head of Municipal Bond Portfolio Management. m Joined Deutsche Asset Management in 1983 and the fund in 1987. m Over 33 years of investment industry experience. m BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn Director of Deutsche Asset Management and Portfolio Manager of the fund. m Joined Deutsche Asset Management in 1986 and the fund in 1998. m Over 23 years of investment industry experience. m BA, University of Redlands, California. A. Gene Caponi, CFA Managing Director of Deutsche Asset Management and Portfolio Manager of the fund. m Joined Deutsche Asset Management in 1998 and the fund in 2009. m Prior experience as an investment analyst and banker at T. Rowe Price Associates, Lehman Brothers, The Sanwa Bank and Ayco/American Express. m Over 20 years of investment industry experience. m BS from State University of New York, Oswego; MBA from State University of New York at Albany. The following replaces the disclosure in the “Fund’s Performance History” section of the fund’s prospectus for Classes A, B and C: The inception date for Class A, B and C shares is May 1, 2000. Please Retain This Supplement for Future Reference. January 14, 2010[DWS INVESTMENTS LOGO] DNTFIF-3602Deutsche Bank Group SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES: INSTITUTIONAL CLASS DWS Strategic High Yield Tax–Free Fund The following replaces the disclosure in the “Portfolio management” section of the fund’s prospectus: The following people handle the day–to–day management of the fund: Philip G. Condon Managing Director of Deutsche Asset Management and Lead Portfolio Manager of the fund. m Head of Municipal Bond Portfolio Management. m Joined Deutsche Asset Management in 1983 and the fund in 1987. m Over 33 years of investment industry experience. m BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn Director of Deutsche Asset Management and Portfolio Manager of the fund. m Joined Deutsche Asset Management in 1986 and the fund in 1998. m Over 23 years of investment industry experience. m BA, University of Redlands, California. A. Gene Caponi, CFA Managing Director of Deutsche Asset Management and Portfolio Manager of the fund. m Joined Deutsche Asset Management in 1998 and the fund in 2009. m Prior experience as an investment analyst and banker at T. Rowe Price Associates, Lehman Brothers, The Sanwa Bank and Ayco/American Express. m Over 20 years of investment industry experience. m BS from State University of New York, Oswego; MBA from State University of New York at Albany. The following is added as a new footnote to the fee table in the ”HowMuch Investors Pay” section of the fund’s prospectus: 4Through September 30, 2010, the Advisor has voluntarily agreed to waive a portion of itsmanagement fee and reimburse or pay operating expenses of the fund to the extent necessary to maintain the fund’s total annual operating expenses at 0.66% for Institutional Class shares, excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest. Please Retain This Supplement for Future Reference. January 14, 2010[DWS INVESTMENTS LOGO] DNTFIF-3603Deutsche Bank Group
